     Case 4:20-cv-00201-DCB-MSA Document 22 Filed 08/19/20 Page 1 of 1



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7    Larry Lynn Davis,                                 No. CV-20-00201-TUC-DCB (MSA)
 8                  Plaintiff,                          ORDER
 9    v.
10    Commissioner        of     Social   Security
      Administration,
11
                    Defendant.
12
13          Pursuant to the Rules of Practice of the United States District Court District of
14   Arizona (Local Rules), LRCiv. 72,
15          IT IS ORDERED that this action is referred to Magistrate Judge Maria S Aguilera
16   for all pretrial proceedings and Report and Recommendation in accordance with 28 U.S.C.
17   636(b)(1).
18          IT IS FURTHER ORDERED that all future filings in this case shall be
19   designated, as follows: CV 20-201 TUC DCB (MSA).
20          IT IS FURTHER ORDERED that counsel shall note that the initials in the case
21   caption are extremely important because they determine routing to the proper court of all
22   documents filed in this action.
23          Dated this 19th day of August, 2020.
24
25
26
27
28
